Citation Nr: 1440906	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  07-18 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease, herniated disc L5-S1 with chronic low back pain and right side
lumbosacral facet joint pain.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel
INTRODUCTION

The Veteran had active military service from January 1983 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
September 2005 rating decision by a Department of Veterans Affairs (VA)
Regional Office (RO).

In August 2010, a Board videoconference hearing was held before the undersigned
Veterans Law Judge.  The transcript of that hearing is of record.

In November 2010, the Board remanded this matter for additional medical inquiry.  After completion of the inquiry, the Board denied the Veteran's claim for increased
rating in a January 2012 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In response, in a May 2013 decision, the Court set aside the Board's January 2012 decision, and remanded the claim for additional consideration.  In response, the Board remanded the matter in January 2014 for additional medical inquiry.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record in this matter consists solely of electronic claims files and has been reviewed.  New documentary evidence has not been added to the record since the June 2014 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2013).    


REMAND

In its May 2013 decision, the Court ordered additional inquiry regarding what, if any, functional loss the Veteran experienced during flare ups of his lower back disorder, and what functional loss, if any, he experienced as the result of repeated usage of his lower back.  In response, the Board requested additional medical evaluation of the Veteran's disorder.  

In April 2014, the Veteran underwent VA compensation examination of his lower back.  In the report of record, the issues of flare ups and repeated usage are addressed.  However, a remand is necessary for clarification.  The Veteran reported that he was incapacitated and could not get out of bed when he had a flare-up.  The examiner noted that the Veteran had incapacitating episodes of intervertebral disc syndrome having a total duration of at least one week but less than two weeks during the past 12 months.  The examiner then opined that "there are no additional functional limitations due to pain, weakness, fatigability, or incoordination during a flare-up or when the joint is used repeatedly over a period of time and the examiner would need to resort to speculation in order to describe such a change because it is not feasible without speculation."  However, the opinion is contradictory as the examiner states there are no additional functional limitations but would need to resort to speculation to describe such a change.  Accordingly, clarification is necessary.    

Any outstanding VA treatment records should be included in the claims file.  The
most recent VA treatment records are dated in January 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file copies of VA medical records dating from January 2013 to the present.  If no further treatment records exist, the claims file should be documented accordingly.

2.  After associating all outstanding records with the claims folder, this case should be returned to the April 2014 VA examiner for clarification regarding her report.  The electronic record should again be made available to the examiner for review.

The examiner opined that "there are no additional functional limitations due to pain, weakness, fatigability, or incoordination during a flare-up or when the joint is used repeatedly over a period of time and the examiner would need to resort to speculation in order to describe such a change because it is not feasible without speculation."  However, the opinion is contradictory as the examiner states there are no additional functional limitations but would need to resort to speculation to describe such a change.  The examiner noted earlier in the report that there was no change in limitation of motion on repetitive use.  The examiner should therefore clarify the opinion regarding whether there is any additional limitation of motion on repetitive use due to factors such as pain, weakened movement, excess fatigability, and incoordination.

Again, as noted by the Court of Appeals for Veterans Claim in its May 2013 decision in this case, information is
necessary regarding the functional loss caused by the Veteran's flareups. The Court noted the Veteran's reports that he experienced flareups with his lower back once every couple of months, with pain during flareups ranging from 7 to 8 out of 10.  The examiner should determine, if feasible, whether the Veteran experiences additional limitation of motion during flareups, and quantify the loss, if feasible.  If such information cannot be provided without resorting to speculation, the examiner should explain why.  The examiner's opinion that the examiner would need to resort to speculation in order to describe such a change because it is not feasible without speculation is inadequate.  The opinion does not provide any information as to why the examiner cannot provide the requested information without resorting to speculation.    

If the April 2014 VA examiner is unavailable, a new examination should be provided pursuant to the Board's January 2014 remand instructions.  

3.  After the requested development has been completed, and after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought remains denied, a SSOC should be provided to the Veteran and his representative who should be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

